EXHIBIT 99.2 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION The unaudited pro forma condensed combined financial statements presented below are based on, and should be read in conjunction with (i)the historical consolidated financial statements for Emergent BioSolutions Inc. (“Emergent”) included in its Annual Report on Form 10-K filed on March 5, 2010 and its Quarterly Report on Form 10-Q filed on August 6, 2010; and (ii)the historical financial statements of Trubion Pharmaceuticals, Inc. (“Trubion”) included herewith, in Exhibit99.1. The unaudited pro forma condensed combined balance sheet gives effect of Emergent’s acquisition of Trubion as if it had occurred on June 30, 2010, and combines the historical balance sheets of Emergent and Trubion as of June 30, 2010. The unaudited pro forma condensed combined statements of operations are presented as if the acquisition had occurred on January 1, 2009, and combines the historical results of operations of Emergent and Trubion for the year ended December 31, 2009 and for the six months ended June 30, 2010. The historical financial information is adjusted to give effect to pro forma adjustments that are (1) directly attributable to the acquisition, (2) factually supportable and (3) with respect to the statement of operations, expected to have a continuing impact on the combined results of Emergent and Trubion. The unaudited pro forma condensed combined financial statements should be read in conjunction with the accompanying notes to the unaudited pro forma condensed combined financial statements presented below and with the separate historical financial statements of Emergent and Trubion. The unaudited pro forma adjustments related to the aquistion have been prepared using the acquisition method of accounting and are based on a preliminary purchase price allocation whereby the consideration exchanged to acquire Trubion was allocated to the assets acquired and the liabilities assumed, based upon their estimated fair values. Actual adjustments will be based on analyses of fair values of identifiable tangible and intangible assets, in-process research and development, deferred tax assets and liabilities and estimates of the useful lives of tangible and amortizable intangible assets, which will be completed after Emergent obtains a final third-party valuation, performs its own assessments and reviews all available data. The final purchase price allocation will be performed using estimated fair values as of the acquisition. Differences between the preliminary and final purchase price allocations could have a material impact on the unaudited pro forma condensed combined financial statements and Emergent’s future results of operations and financial position The unaudited pro forma condensed combined financial statements do not reflect the realization of potential cost savings, or any related restructuring or integration costs that may result from the integration of Trubion. Although Emergent believes that certain cost savings may result from the merger, there can be no assurance that these cost savings will be achieved. The unaudited pro forma condensed combined financial statements are based on estimates and assumptions, are presented for illustrative purposes only and are not necessarily indicative of the condensed combined financial position or results of operations in future periods or the results that actually would have been realized if theaquisition had been completed as of the dates indicated. Emergent BioSolutions Inc. and Subsidiaries Unaudited Pro Forma Condensed Combined Balance Sheets (in thousands) June 30, 2010 Pro Forma See Pro Forma Emergent Trubion Adjustments Note 4 Combined ASSETS (Unaudited) (Unaudited) (Unaudited) (Unaudited) Current assets: Cash and cash equivalents $ $ $ ) (a) $ Investments - Restricted cash - Accounts receivable Inventories - Note receivable - Deferred tax assets, net - (b) Income tax receivable, net - Prepaid expenses and other current assets Total current assets ) Property, plant and equipment, net Assets held for sale - Intangible assets - - (c) Deferred tax assets, net - (b) Other assets - Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ Accrued expenses and other current liabilities Accrued compensation (d) Long-term indebtedness, current portion Deferred revenue, current portion (e) Total current liabilities Long-term indebtedness, net of current portion Other liabilities - Deferred revenue, net of current portion - ) (e) Contingent value rights - (f) Total liabilities ) Commitments and contingencies - - - Stockholders’ equity: Preferred stock - - - Common stock 31 20 ) (g) 34 Additional paid-in capital ) (h) Accumulated other comprehensive gain (loss) ) 12 ) (i) ) Retained earnings ) (j) Total Emergent and Trubion stockholders' equity Noncontrolling interest in subsidiary - Total stockholders’ equity Total liabilities and stockholders’ equity $ See notes to unaudited pro forma condensed combined financial statements Emergent BioSolutions Inc. and Subsidiaries Unaudited Pro Forma Condensed Combined Statements of Operations (in thousands, except per share data) Six Months Ended June 30, 2010 Pro Forma See Pro Forma Emergent Trubion Adjustments Note 4 Combined Revenues: Product sales $ $ - $ $ Contracts and grants Total revenues - Operating expense: Cost of product sales - Research and development Selling, general and administrative Income (loss) from operations ) - Other income (expense): Interest income 30 Interest expense (7 ) ) (k) (7 ) Other income (expense), net (2
